 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 7:20-or i D coreg exo Page 1 of 1
AO ee Administrative Office of the United States Courts FOR COURT USE ONLY
. 12/03
(Rev. 12/03) DUE DATE:
; TRANSCRIPT ORDER
Please Read Instructions above t
1. NAME 2. PHONE NUMBER 3. DATE
PATRICIA COOK PROFIT (956) 618-8010 2/13/2020
4, MAILING ADDRESS 5. CITY 6. STATE 7. ZIP CODE
1701 W. Bus. Hwy. 83, Ste. 600 McAllen TX 78501
8. CASE NUMBER 9, JUDGE DATES OF PROCEEDINGS
M-20-0240 PETER E. ORMSBY 10. FROM 2/11/2020 f11f 2/11/2020
12. CASE NAME LOCATION OF PROCEEDINGS
US v. DANIEL SEPULVEDA, ET AL. 13.McAllen, TX [14.
15. ORDER FOR :
[-]APPEAL [x] CRIMINAL [_]CRIMINAL JUSTICE ACT [[]BANKRUPTCY
[_|NON-APPEAL [| crvit [_]IN FORMA PAUPERIS LJoTHER
16, TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested) - ,
PORTIONS DATE(S) PORTION(S) DATE(S)
[ | VOIR DIRE _ [ | TESTIMONY (Specify Witness)
[| OPENING STATEMENT (Plaintiff)
T_] OPENING STATEMENT
| L_JCLOSING ARGUMENT (Plaintiff) [_]PRE-TRIAL PROCEEDING
| |_] CLOSING ARGUMENT (Defendant)
| L_] OPINION OF COURT .
[_]JURY INSTRUCTIONS OTHER (Specify)
| _{ SENTENCING DETENTION HEARING 2/11/2020
|_| BATL HEARING TRANSCRIPT
17. ORDER
ORIGINAL - FIRST ADDITIONAL
CATEGORY NO. OF PAGES ESTIMATE COSTS
(netic Course COPY COPIES
ORDINARY O oO NO. OF COPIES
NO. OF COPIES
EXPEDITED . C] 500.00
DAILY qo OC NO. OF COPIES
HOURLY CO i NO. OF COPIES
CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges ESTIMATE TOTAL .
(deposit plus additional). : ; 500.00
18. aon PROCESSED BY
A 5 :
a. o,f. VICK BONRILYEL
19. DATE PHONE NUMBER
2/18/2020 (4st) ots- 94%
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS
DATE . BY
ORDER RECEIVED
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED TOTAL CHARGES 500.00
TRANSCRIPT RECEIVED LESS DEPOSIT 500.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
PARTY RECEIVED TRANSCRIPT TOTAL DUE 500.00
(Previous editions of this fonm may still be used) /
DISTRIBUTION: COURT COPY  TRANSCRIPTIONCOPY = ORDERRECEIPT | ORDER COPY

 

 
